6 Ill. App.2d 284 (1955)
127 N.E.2d 279
Sarah C. Bach et al., as Successor Trustees, etc., Appellees,
v.
Chas. Weiner & Sons, Inc., Defendant, and S. Harvey Klein, Individually and as Assignee for Benefit of Creditors of Chas. Weiner & Sons, Inc., Appellant.
Gen. No. 46,600.
Illinois Appellate Court  First District, Second Division.
May 17, 1955.
Released for publication June 30, 1955.
Collen, Kessler & Kadison, for appellant.
Mark A. Greenhouse, of counsel.
Milton Hirsch, for appellee.
James G. Sheridan, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment reversed.
Not to be published in full.